UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  BASHEEN RUSH,

                             Plaintiff,

                      -against-
                                                                    19-CV-11830 (CM)
  ANTHONY ANNUCCI, ACTING
                                                                   TRANSFER ORDER
  COMMISIONER FOR THE NEW YORK
  STATE DEPARTMENT OF CORECTIONS
  AND COMMUNITY SUPERVISION, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Orleans Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983 and the Religious Land Use and Institutionalized Person Act (RLUIPA),

42 U.S.C. §§ 2000 et seq., alleging that prison officials at multiple facilities burdened the

exercise of his Shi’a Muslim religion and denied him onion-free meals to accommodate his well-

documented allergy to onions. For the following reasons, this action is transferred to the United

States District Court for the Western District of New York.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Under § 1391(c), a “natural person” resides in the district where the person

is domiciled, and an “entity with the capacity to sue and be sued” resides in any judicial district
where it is subject to personal jurisdiction with respect to the civil action in question. See

§ 1391(c)(1), (2).

        Plaintiff filed this complaint regarding events that occurred at Orleans, Coxsackie, Ulster,

Auburn, and Downstate Correctional Facilities. Orleans is located in Orleans County, in the

Western District of New York. See 28 U.S.C. § 112(d). Coxsackie is located in Greene County,

Ulster in Ulster County, and Auburn in Cayuga County – all within the Northern District of New

York. See 28 U.S.C. § 112(a). Downstate is located in Dutchess County, within this judicial

district. See id. § 112(b).

        Plaintiff sues officials of the New York State Department of Corrections and Community

Supervision (DOCCS) assigned to offices in Albany County – also in the Northern District of

New York, see id. § 112(a) – and individuals from multiple correctional facilities, including four

from Downstate. But a substantial part of Plaintiff’s complaint relates to prison officials at

Orleans burdening his right to the free exercise of his religion from 2017 to the present, and he

seeks injunctive relief for ongoing violations at that facility. Plaintiff’s remaining claims

concerns prison officials at multiple facilities ‒ including Downstate ‒ failing to provide him

special meals to accommodate his food allergy while he was being transported to and from

Coxsackie for a court case; prison officials at Coxsackie denying him recreation and his right to

perform Jumu’ah services; and prison officials at Auburn informing him that he could not attend

the congregational prayer of Eid-Ul-Adha, and denying him the meal associated with the prayer.

Thus, while this Court may be a proper venue for this action based on the events that occurred at

Downstate, the United States District Courts for the Northern and Western Districts of New York

are also proper venues for this action. See 28 U.S.C. § 1391(b)(1), (2).




                                                  2
        Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where



                                                   3
plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer of the entire action to the Western District of New York appears

to be appropriate in this case. Plaintiff currently resides at Orleans, located in the Western

District, a substantial part of the underlying events occurred at that facility, and Plaintiff seeks

injunctive relief for ongoing violations at Orleans. Based on the totality of the circumstances, the

Court concludes that it is in the interest of justice to transfer this action to the United States

District Court for the Western District of New York. See 28 U.S.C. § 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Western District of New York. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee court.

A summons shall not issue from this Court. This order closes this case.

        The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    March 9, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   4
